DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Amendments
Applicant is thanked for their December 11, 2020 response to the September 15, 2020 Non final Office Action.
In response to the 35 USC §112(f) Claim interpretations section (paragraphs 14 – 26) of the Non final Office Action, Applicant remarked that “the ‘a contact portion’ and the ‘a coupling portion’ convey a respective structure” and therefore “should not be interpreted under §112(f)”
Respectfully, the examiner maintains that the term “portion” is a nonce term, or a non-structural term, the claims lacking a structure that performs the functions of contacting and coupling.   As previously discussed, the disclosure of “a contact portion” are limited to paragraph [0135 – 0141], and no structural properties are provided beyond what is in the claim language.  In regard to the “contact portion”, it is respectfully noted that since no specific structure is disclosed, eliminating the element and instead claiming that the rib 220 is connected to the blade body 203 would both broaden the claim and eliminate the need for such a claim interpretation.  However, providing a claim interpretation for the “a coupling portion” is merited.  An investigation of the disclosure reveals that the coupling portion 223 is half1 of a rotatably joined male/female assembly; specifically it is a protrusion that provides a rotation shaft for the blade.  While respecting Applicant’s objective to provide claim language that is broad, adding “a coupling portion that protrudes is rotatably
In response to the 35 USC §102(a)(1) Claim rejection section (paragraphs 32 - 42) of the Non final Office Action, Applicant remarked that “May, a support 82 extends in the shape of a straight line from the body of louvers 36 along a third direction … thus May fails to disclose or teach the rib configured to protrude from the block area in a third direction perpendicular to the first direction and the second direction without overlapping with the plurality of holes.”
Liu et al already discloses a rib that extends in a first direction without overlapping with the plurality of holes.  To then extend the rib in a third direction, as taught by May et al, would do so without overlapping the plurality of hole, as a person of ordinary skill would recognize that doing so would destroy the blade of Liu et al.
Respectfully, the claimed invention does not disclose that the rib is wavy/rippled/bending (e.g.), only that second block area comprises a plurality of bending portions.  In Claims 14, it is disclosed that the rib extends in the third direction “in correspondence to the bending portions” with respect to the first direction and the second direction.  To then extend the rib in a third direction, as taught by May et al, would do so without overlapping the plurality of hole, as a person of ordinary skill would recognize that doing so would destroy the blade of Liu et al.
Respectfully, Applicant’s remarks/ comments have not been found to be persuasive, and the rejection in view of Liu et al (CN 206094306 U), in view of May et al (US 10,113,765) has been maintained.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al (CN 206094306 U), in view of May et al (US 10,113,765).
In re Claim 1, Liu et al discloses an air conditioner (figs 1 – 5) comprising: 
a housing (10) including an outlet (11); and 
a blade (21) configured to open and close the outlet, the blade including: 
a plurality of holes (22), 
a first side (proximal front panel (12)) extending in a first direction, 
a second side extending in a second direction, the first side being longer than the second side, 

    PNG
    media_image1.png
    243
    1304
    media_image1.png
    Greyscale

a block area (annotated, below) in which none of the plurality of holes (22) are formed, and

    PNG
    media_image2.png
    285
    531
    media_image2.png
    Greyscale

a rib (annotated below) coupled with the housing,

    PNG
    media_image3.png
    306
    917
    media_image3.png
    Greyscale

wherein a number of the plurality of holes (22) are disposed, respectively, along a first line (L1) extending in the first direction and a second line (L2) extending in the first direction, the second line spaced from the first line in the second direction,
wherein the block area (annotated, above) comprises an area formed in the first direction between the first line (L1) and the second line (L2), and
wherein the rib extends, without overlapping the plurality of holes.  
Liu et al lacks wherein the rib is configured to protrude from the block area in a third direction perpendicular to the first direction and the second direction.
May et al teaches an air vent (figs 1 – 9: (10)) comprising:
a blade (louver (36)) configured to open and close a vent outlet (22), the blade comprising: 
a first direction (along a louver axis of rotation)
a second direction (perpendicular to the axis of rotation, in the same plane as the first direction)
a third direction (perpendicular to the axis of rotation, perpendicular to the plane)
a block area (between (78[Wingdings font/0xE8]80)),
a rib (fig 4: (82), (col 5, lns 10 – 15)) coupled with a housing (via 80/84), wherein
the rib (82) is configured to protrude from the block area in the third direction, the third direction perpendicular to the first direction and the second direction (as seen in fig 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al, as taught by May et al, such that the rib is configured to protrude from the block area in a third direction perpendicular to the first direction and the second direction, for the benefit of providing a support for the blade improving its rigidity in the third direction.
In re Claim 2, Liu et al discloses wherein the area comprised in the block area is a first block area (annotated above), and the first block area is formed throughout and between the first line and the second line (as seen in fig 4).  
In re Claim 3, Liu et al discloses wherein none of the plurality of holes are formed in the block area (as can be seen in fig 4) that is formed between the first line (L1) and the second line (L2).  
In re Claim 4, Liu et al discloses wherein the first line (L1) and the second line (L2) are formed in a straight line (as can be seen in the annotated figures, above).  
In re Claim 5, Liu et al discloses the first line (L1) and the second line (L2) are formed parallel to the first side (see above, In re Claim 1).  
In re Claim 6, Liu et al discloses wherein the number of the plurality of holes (22) are formed on a first column (annotated, below) extending in the second direction, and a second column (annotated, below) extending in the second direction, respectively, the second column spaced from the first column in the first direction, and the first column and the second column extend in zigzags. 

    PNG
    media_image4.png
    394
    695
    media_image4.png
    Greyscale

In re Claim 7, Liu et al discloses wherein the area comprised in the block area is a first block area, and the block area comprises a second block area formed in the second direction (annotated, below) between the first column and the second column, and the second block area comprises a plurality of bending portions bent in the first direction or in an opposite direction of the first direction.  

    PNG
    media_image5.png
    406
    905
    media_image5.png
    Greyscale

In re Claim 8, Liu et al discloses wherein: 
the plurality of bending portions include a plurality of first bending portions (annotated, below) bent in the first direction, and a plurality of second bending portions (annotated, below) bent in the opposite direction of the first direction, and 
the plurality of first bending portions and the plurality of second bending portions are arranged alternately in the second direction.  

    PNG
    media_image6.png
    344
    984
    media_image6.png
    Greyscale

In re Claim 9, Liu et al discloses wherein the first block area extends in parallel to the first direction (please refer to annotated figure, In re Claim 7).  
In re Claim 10, the proposed system has been discussed (see above, In re Claims 1, 7), wherein the rib protrudes from an inside of the second block area.

    PNG
    media_image7.png
    265
    605
    media_image7.png
    Greyscale

In re Claim 11, Liu et al lacks wherein the rib comprises:
a contact portion contacting the blade, 
a rib body protruding in the third direction from the contact portion, and 
a coupling portion extending from one side of the rib body and coupled with the housing, and 
the rib body is disposed in the third direction in the inside of the second block area.
May et al teaches wherein the rib (82) comprises: 
a contact portion contacting the blade (36), 
a rib body (82) protruding in the third direction from the contact portion (annotated, below), and 
a coupling portion (78/80/84) extending from one side of the rib body and coupled with the housing. 

    PNG
    media_image8.png
    489
    1185
    media_image8.png
    Greyscale

The proposed system would yield wherein:
a contact portion contacting the blade, 
a rib body protruding in the third direction from the contact portion,
a coupling portion extending from one side of the rib body and coupled with the housing, and 
the rib body is disposed in the third direction in the inside of the second block area.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al, as taught by May et al, such that the rib comprises a contact portion contacting the blade, a rib body protruding in the third direction from the contact portion, a coupling portion extending from one side of the rib body and coupled with the housing, the rib body is disposed in the third direction in the inside of the second block area, for the benefit of providing a support for the blade improving its rigidity in the third direction.
In re Claim 12, see above, In re Claim 11, wherein the proposed system discloses the rib body is disposed in the third direction in the inside of the second block area.  Accordingly, as the rib body attaches to the blade at the contact portion inside of the second block area (Claim 11), the contact portion is formed along the second block area.  
In re Claim 13, see above, In re Claim 11, wherein the proposed system discloses the contact portion of the rib body is disposed in the third direction in the inside of the second block area.  Accordingly, as the contact portion is formed inside of the second block area, it is formed outside a direction in which air is to be discharged through the plurality of holes.  
In re Claim 14, see above, In re Claim 11, wherein the proposed system discloses the rib extends in the third (“z”) direction (please refer to annotated figures at Claim 7 and Claim 11) in correspondence to the plurality of bending portions with respect to the first direction (“x”) and the second (“y”) direction.  
In re Claim 15, Liu et al discloses wherein when the blade is at an open position (“first air outlet mode”), the blade guides air to be discharged through the outlet, and when the blade is at a closed position (“second air outlet mode”, pg 5/5), the blade enables air to be discharged through the plurality of holes.



Conclusion
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO -892: Notice of References Cited.

Of particular significance is Mori (EP 0924475 A1), who discloses an airflow adjusting damper comprising a blade (figs 1 - 37: (10-1, 10-2, 10-3, 10-4, 10-5)) containing a plurality of holes (18), a block (annotated below) in which none of the plurality of holes are formed, and a rib (fig 6, (24)) extending in a third direction, and rotatably mounted in a housing (12).

    PNG
    media_image9.png
    296
    672
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

                                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “a coupling portion 223” is rotatably inserted into blade fixing portion 113 of support member 111